DETAILED ACTION
	This Office action is in response to the Amendment filed on 17 March 2021. Claims 1-22 are pending in the application. Claims 21 and 22 are newly submitted.
	This application is a continuation of application Serial No. 13/415,376, filed on 08 March 2012, now US Patent 9,981,844.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
In light of the Amendment filed on the rejection of claims 1-6 under 35 U.S.C.  112 (pre-AIA ), second paragraph, has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4-6 of U.S. Patent No. 9,981,844. Although both the pending claims and the patented claims are drawn to a method which comprises the steps of forming a semiconductor element in a mesa portion of a semiconductor substrate; forming a cavity in a working surface of the semiconductor substrate; bringing the semiconductor substrate in contact with a glass piece having a protrusion; and bonding the glass piece to the semiconductor substrate, wherein the glass piece is in-situ bonded to the semiconductor substrate by pressing the glass piece against the semiconductor substrate, wherein during the pressing, the temperature of the glass piece and a force exerted on the glass piece are controlled to fluidify the glass piece.  It would have been obvious to the skilled artisan that in order to fluidify the glass piece, the temperature of the glass piece must exceed the glass transition temperature, since this is the temperature at which the glass will start to move.  
Claims 1, 2, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 23, and 24 of U.S. Patent No. 9,219,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing a glass piece as recited in the patented claims clearly encompasses the method recited in the pending claims of the instant application.
Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, and 12 of U.S. Patent No. 9,601,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing a glass piece as recited in the patented claims clearly encompasses the method recited in the pending claims of the instant application.
7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,112,861 in view of Takamoto, US 2009/0194666.  Although the claims at issue are not identical, they are not patentably distinct from each other because the method of manufacturing a glass piece as recited in the patented claims clearly encompasses the method recited in the pending claims of the instant application, since the patented claims have a mold substrate having a sharp-angled cavity (see patented claims 7 and 8 of US Patent 10,112,861).  Although the patented claims do not require a mold substrate of a single-crystalline material, it is well known to use single-crystalline silicon as a mold substrate in producing a glass microlens, see the Abstract of Takamoto.  Therefore, it would have been obvious to the skilled artisan that a mold substrate of single-crystalline material could have been used in the method of the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takamoto, US 2009/0194666, of record, in view Aitken et al., US 2004/0079114, both of record.

forming a mold substrate M of a single crystalline material by etching a sharp-edged cavity into a working surface of the mold substrate M, see Fig. 2;
bringing a source material 23 based on a glass in contact with the working surface provided with the sharp-edged cavity; and
pressing the source material 23 and the mold substrate M against each other, wherein a temperature of the source material 23 and a force exerted on the source material 23 are inherently controlled such that source material 23 is fluidified and flows into the sharp-edged cavity. As disclosed in paragraph [0065], after ion etching spherical and cylindrical molding concave parts 3 are formed, see, for example, Figs. 4B and 4C.
Claim 7 requires the cavity be a sharp-angled cavity having the sharp-angles disposed below the working surface. Takamoto discloses a mold substrate having a cavity with concave or cylindrical parts, see the Abstract. Applicant argued in the pre-appeal brief that it would not make sense to modify Takamoto’s mold M to include sharp angles that are disposed below the working surface.  However, it is known in the art to form microlens using a mold substrate having sharp angles disposed below a working surface.  Aitken et al. disclose a mold substrate, shown in Figs. 8A-8C, to be used in the mold apparatus shown in Fig. 7.  Aitken et al. disclose that the mold substrates shown in Figs. 8A-8C, having sharp angles disposed below the working surfaces, can be used to form lens arrays, having sharp transition angles with features on the order of microns or submicrons, see paragraphs [0061] and [0062].  Aitken et al. disclose a method of 
Aitken et al. clearly teaches that mold substrates having sharp angles disposed below the working surface can be used to fabricate a microlens array.  Takamoto discloses a mold substrate having a cavity with concave or cylindrical parts used for fabricating a microlens array.  It has been well established that an “obvious to try” rationale can support a conclusion of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Hence, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a proper rationale to support a conclusion of obviousness.  In this case, the prior art provides a finite number of identified, predictable potential mold substrates for fabricating a microlens array.  Since one of ordinary skill in the art could have used either of the identified, predictable potential mold substrates with a reasonable 


    PNG
    media_image1.png
    609
    755
    media_image1.png
    Greyscale

Regarding claim 8, Takamoto expressly discloses in Steps (2) and (3) of Fig. 19 that the source material is a disk 23 with a flat surface.
Regarding claim 9, Takamoto expressly discloses in Steps (2) and (3) of Fig. 19 wherein the source material is a disk 23 with a flat surface, and the disk 23 is pressed with the flat surface against the working surface of the mold substrate M during pressing.
Regarding claim 10, Takamoto expressly discloses in Step (4) of Fig. 19 controlling the temperature (e.g., cooling) and the force (e.g., stop pressing) to resolidify 
Regarding claim 11, Takamoto expressly discloses in Step (4) of Fig. 19 controlling the temperature (e.g., cooling) and the force (e.g., stop pressing) to resolidify the fluidified source material 23, the re-solidified source material 23 forming a glass piece with a protrusion that extends into and fills the cavity completely.
Regarding claim 12, Takamoto expressly discloses in Step (3) of Fig. 19 wherein the source material 23 is a material exhibiting a glass transition, and the temperature of the source material 23 is inherently controlled to exceed the glass transition temperature in the course of the pressing (so as to melt the source material 23).
Regarding claim 13, Takamoto expressly discloses in Step (4) of Fig. 19 wherein: the source material is a “soda-lime” glass.
Regarding claim 14, Takamoto expressly discloses in Step (3) of Fig. 19 wherein the glass piece 23 is in-situ bonded to the mold substrate M during pressing.
Regarding claim 15, Takamoto expressly discloses in Step (4) of Fig. 19 wherein the glass piece 23 and the mold substrate M form a laminate or a bonded composite after re-solidifying.
Regarding claims 16 and 17, Takamoto discloses in Step (4) of Fig. 19 wherein the mold substrate M is made of a single-crystalline silicon, a semiconductor material (see paragraph [0011]).
Regarding claim 18, Takamoto discloses in Step (5) of Fig. 19 removing, after resolidifying, the mold substrate M using an etch process that removes the material of 
Regarding claim 19, Takamoto expressly discloses in Step (4) of Fig. 19 providing the mold substrate M or the source material 23 with a non-sticking layer (e.g., Ptlr or DLC) before bringing the source material 23 in contact with the working surface of the mold substrate M; and separating the mold substrate M and the glass piece 23 in a nondestructive way after re-solidification of the source material 23 (see paragraph [0143]).
Regarding claim 20, neither Takamoto nor Aitken et al. disclose that the cavity has a width of 10 micrometer or more and of 2 millimeter or less. However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to optimize and select an appropriate width for the cavity within the range as claimed. The selection of parameters such as energy, power, concentration, temperature, time, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. “Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may be impart patentability to a process if the particular ranges claimed produce new and unexpected result which is different in kind and not merely degree from results of prior art... such ranges are termed ‘critical ranges’ and the applicant has the burden of proving such criticality ... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to .

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive. Applicant has argued that, based on paragraph [0062] of Aitken et al., Aitken et al. is quite explicit about the fact that the convex or concave shapes necessary to form a lens array are not shown.  Contrary to Applicant’s remarks, Aitlen et al clearly tech that whereas the cavity for convex lens and leans arrays are shown, cavities for concave lens profiled are not shown.  As disclosed in paragraph [0062]: “The profile of the molded object may be of either a convex or concave spherical lenses defined by a single concave semi-spherical mold cavity 32 (cavity for concave lens profile is not shown) in the mold surface, as shown in FIG. 8A.” (emphasis added) and “For a lens array, such as depicted in FIG. 8B, of convex (FIGS. 3 or 4) or concave (not shown) lenses there may be multiple cavities 32 of semi-spherical or aspheric (not shown) shapes. Aitken et al. clearly teach that the cavity 32, shown in Figs. 8A and 8B can form a concave lens. Figs. 8A and 8B of Aitken et al. clearly show a mold substrate having a sharp-angled cavity in the working surface of the mold substrate and that this sharp-angled cavity can be used to form a convex lens array.  Clearly, Takamoto is forming a convex lens array, as shown in Fig. 19.  Therefore, since Aitken et al. teach that the sharp-angled cavity 32, shown in Figs. 8A and 8B, can be used to form a convex lens array, such as that shown in Fig. 3 of Aitken et al., it would have been obvious to the skilled artisan that the sharp-angled cavity of Aitken et al. could have .
Applicant’s statement that the double patenting rejections will be addressed once all other claim rejections are withdrawn is acknowledged.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims are claiming that cavity 105, shown in Fig. 2A of the instant application.  Neither Takamoto or Aitken et al. teach or suggest a sharp-angled cavity that comprises a first region that vertically extends from the working surface of the mold substrate and a second region that connects with the first region and laterally extends away from the first region with an upper surface of the second region being separated from the working surface by a section of the mold substrate (as recited in newly-submitted claim 21) or a sharp-angled cavity that comprises a corner between first and second planar walls of the sharp angled cavity, wherein the first planar wall is disposed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822




/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822